416 S.W.2d 322 (1967)
242 Ark. 922
STATE of Arkansas, Appellant,
v.
Susan EPPERSON and H. H. Blanchard, Appellees.
No. 5-4127.
Supreme Court of Arkansas.
June 5, 1967.
Rehearing Denied July 26, 1967.
Bruce Bennett, Atty. Gen., Fletcher Jackson, Asst. Atty. Gen., Little Rock, for appellant.
Warren & Bullion, Little Rock, for appellees.
PER CURIAM.
Upon the principal issue, that of constitutionality, the court holds that Initiated Measure No. 1 of 1928, Ark.Stat.Ann. § 80-1627 and § 80-1628 (Repl.1960), is a valid exercise of the state's power to specify the curriculum in its public schools. The court expresses no opinion on the question whether the Act prohibits any explanation of the theory of evolution or merely prohibits teaching that the theory is true; the answer not being necessary to a decision in the case, and the issue not having been raised.
The decree is reversed and the cause dismissed.
WARD, J., concurs.
BROWN, J., dissents.
WARD, Justice.
I agree with the first sentence in the majority opinion.
To my mind, the rest of the opinion beclouds the clear announcement made in the first sentence.